DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7 and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II and Species A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/23/2022.
Applicant’s election without traverse of Invention I and Species B in the reply filed on 06/23/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, and 16 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Carolan (US 2014/0246078 A1).
	Regarding claim 1, Carolan discloses a roofing system: 
	a plurality of panels (see Figs. 13-17) configured to extend across a span between a series of adjacent rafters on a roof (roof tiles on a roof will span rafters [0019]-[0020]):
	wherein at least a portion of the plurality of panels include solar panels comprising (See Fig. 18, 1, 10 and 11):
	a core having side edges (see Fig. 1, 5):
	and a waterproofing layer (see Fig. 10, 20 applied over the core, layer 2) in an offset alignment so as to define at least one flange projection past one or more side edges of the core (see Fig. 11 and Fig. 18 [0012], see Fig. 1, 31) and at last one inset portion (See opposing edge [0012], downward sloping edges are inset, see Fig. 1, 36) opposing the one flange;
	wherein at least one flange (31) of the waterproofing layer (2) is configured to overlap with the corresponding at least one inset portion (36 [0012]) of an adjacent solar panel connected in series across the span between adjacent rafter; and at least one photovoltaic cell positioned along the core (See Fig. 11, 50 [0113]).
Regarding claim 10, Carolan discloses a roofing system: 
a first plurality of panels (see Figs. 16, first two rows from the bottom) and a second plurality of panels (see Figs. 16, third and fourth rows from the bottom) configured to interconnect on a roof (Abstract);
	the first plurality of panels (see Figs. 16, first two rows from the bottom) configured to extend across a span between a series of adjacent rafters on a roof (roof tiles on a roof will span rafters [0019]-[0020]):
	wherein at least a portion of the plurality of panels include solar panels comprising (See Fig. 18, 1, 10 and 11):
	a core having side edges (see Fig. 1, 5):
	and a waterproofing layer (see Fig. 10, 20 applied over the core, layer 2) in an offset alignment so as to define at least one flange projection past one or more side edges of the core (see Fig. 11 and Fig. 18 [0012], see Fig. 1, 31) and at last one inset portion (See opposing edge [0012], downward sloping edges are inset, see Fig. 1, 36) opposing the one flange;
	wherein at least one flange (31) of the waterproofing layer (2) is configured to overlap with the corresponding at least one inset portion (36 [0012]) of an adjacent solar panel connected in series across the span between adjacent rafter; 
a plurality of panels (see Figs. 13-17) configured to extend across a span between a series of adjacent rafters on a roof (roof tiles on a roof will span rafters [0019]-[0020]):
	wherein at least a portion of the plurality of panels include solar panels comprising (See Fig. 18, 1, 10 and 11):
	a core having side edges (see Fig. 1, 5):
	and a waterproofing layer (see Fig. 10, 20 applied over the core, layer 2) in an offset alignment so as to define at least one flange projection past one or more side edges of the core (see Fig. 11 and Fig. 18 [0012], see Fig. 1, 31) and at last one inset portion (See opposing edge [0012], downward sloping edges are inset, see Fig. 1, 36) opposing the one flange;
	wherein at least one flange (31) of the waterproofing layer (2) is configured to overlap with the corresponding at least one inset portion (36 [0012]) of an adjacent solar panel connected in series across the span between adjacent rafter; and at least one photovoltaic cell positioned along the core (See Fig. 11, 50 [0113]).
the second plurality of panels (see Figs. 16, third and fourth rows from the bottom) series of adjacent rafters on a roof (roof tiles on a roof will span rafters [0019]-[0020]):
	wherein at least a portion of the plurality of panels include solar panels comprising (See Fig. 18, 1, 10 and 11):
	a core having side edges (see Fig. 1, 5):
	and a waterproofing layer (see Fig. 10, 20 applied over the core, layer 2) in an offset alignment so as to define at least one flange projection past one or more side edges of the core (see Fig. 11 and Fig. 18 [0012], see Fig. 1, 31) and at last one inset portion (See opposing edge [0012], downward sloping edges are inset, see Fig. 1, 36) opposing the one flange;
	wherein at least one flange (31) of the waterproofing layer (2) is configured to overlap with the corresponding at least one inset portion (36 [0012]) of an adjacent solar panel connected in series across the span between adjacent rafter; and at least one photovoltaic cell positioned along the core (See Fig. 11, 50 [0113]) wherein the roofing panels of the first plurality of panels (see Figs. 16, first two rows from the bottom) and the photovoltaic panels of the second plurality of panels (see Figs. 16, third and fourth rows from the bottom) are located across a span between rafters of the roof (see Fig. 16) and at least on flange (31) of one of the waterproofing layers overlap a corresponding inset portion (36) of an adjacent panel.
Regarding claim 16, Carolan discloses all of the claim limitations as set forth above.
	In addition, Carolan discloses that the core comprises polyisocyanurate foam material, or a phenolic foam material ([0046]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carolan (US 2014/0246078 A1) as applied to claims 1, 10, and 16 above and in further view of Hood (US 2014/0290744 A1).
	Regarding claims 3, 4, 9 and 12, Carolan discloses all of the claim limitations as set forth above.
	However, Carolan does not disclose that the is a covering layer positioned over the core and the waterproofing layer is positioned over the at least one covering layer.
	Hood discloses a core (114 or 214, foam, [0036]) and a waterproofing skin layers (110, 118 or 210,218, see Figs. 2 and 3, [0036][0039]) encapsulating core, which can be a variety of material including a steel sheet ([0049]), and in between the steel sheet and core there are adhesive layers (112, 116 or 212, 216, Fig. 2 or Fig. 3 [0036]-[0036] [0016]).
	An adhesive layer will improve the quality of the bond between the core and the metal sheet ([0039]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the steel corrugated sheet of Carolan by applying an adhesive sheet to coat the underside as disclosed by Hood because it will allow for an improved bond between the core and the waterproofing layer.
With regards to claim 9, Carolan (see Fig. 10 [0103]) discloses an additional insulating layer (23) between the photovoltaic panel (20) and at least one covering layer (see modification above).
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carolan (US 2014/0246078 A1) as applied to claims 3, 4, 9, and 12 above and in view of Hood (US 2014/0290744 A1) in further view of Byrd (US 2004/0226247 A1).
Regarding claims 13 and 14, Carolan discloses all of the claim limitations as set forth above.
Carolan discloses that the waterproofing layers comprise steel but does not disclose that they can comprise a polymer membrane.
Hood discloses that a waterproofing layer (skin layers, (110, 118 or 210,218, see Figs. 2 and 3, [0036] [0039])) that encapsulate a core (114 or 214, foam, [0036]) can be either steel or a polymer material membrane ([0014] including polyolefin material, polypropylene, polyethylene).
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the steel layer of modified Carolan so that it is comprises a polymer layer as disclosed by Hood because Hood discloses that it is an alternate material for a stainless skin layer over a foam core in a panel used for photovoltaic roof applications.
Byrd discloses an adhesive layer (38) overlying the core (10) and coating the underlying surface of the waterproofing layer (32 (see Figs. 1-4) C4/L1-C5/L5).
The adhesive layer will improve the quality of the bond between tiles and the waterproofing between adjacent panels (C4/L1-C5/L5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the polymer waterproofing layer of modified Carolan by applying the adhesive sheet to coat the underside as disclosed by Byrd because it will allow for an improved bond and waterproofing between adjacent panels.
Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carolan (US 2014/0246078 A1) as applied to claims 3, 4, 9, and 12 above and in further view of Byrd (US 2004/0226247 A1).
	Regarding claims 8 and 17, Carolan discloses all of the claim limitations as set forth above.
	However, Carolan does not disclose wherein in the series of roofing panels a waterproofing layer applied over the core in an opposite and diagonally offset alignment so as to define to two flanges which overlap two inset portions.
	Byrd discloses a waterproofing layer which can be offset in two different ways, in the first way it is offset to form a single flange (see Fig. 3) and in a different way to be diagonally offset so as to form two flanges which overlap with adjacent tiles.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the waterproofing layer and shape of panels of Carolan so that the waterproofing layer is offset and forms two overlapping flanges as disclosed by Byrd and furthermore two inset portions which mate with flanges because Byrd discloses this in an equivalent structure for shingling a roof versus a single flange.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carolan (US 2014/0246078 A1) as applied to claims 1, 10, and 16 above and in view of Byrd (US 2004/0226247 A1) and in further view of Hageman (US 2005/0144850 A1).
Regarding claim 6, Carolan discloses all of the claim limitations as set forth above.
However, Carolan does not disclose wherein in the series of roofing panels a waterproofing layer applied over the core in an opposite and diagonally offset alignment so as to define to two flanges which overlap two inset portions.
	Byrd discloses a waterproofing layer which can be offset in two different ways, in the first way it is offset to form a single flange (see Fig. 3) and in a different way to be diagonally offset so as to form two flanges which overlap with adjacent tiles.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the waterproofing layer and shape of panels of Carolan so that the waterproofing layer is offset and forms two overlapping flanges as disclosed by Byrd and furthermore two inset portions which mate with flanges because Byrd discloses this in an equivalent structure for shingling a roof versus a single flange.
	However, Carolan does not disclose that the is a covering layer positioned over the core and the waterproofing layer is positioned over the at least one covering layer.
	Hageman discloses a covering layer (16) overlying the core (18) and conformally coating the underlying surface of the waterproofing metal layer (14) (see Figs. 1 and 3) ([0025])
	The covering layer will improve the quality of the bond between the core and the metal sheet and allows the use of less fasteners ([0040]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the steel corrugated sheet of Carolan by applying the polyester sheet to coat the underside as disclosed by Hageman because it will allow for an improved bond.
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carolan (US 2014/0246078 A1) as applied to claims 1, 10, and 16 above and in view of Hudson (US 2017/0237387 A1).
	Regarding claims 5 and 15, Carolan discloses all of the claim limitations as set forth above.
	However, Carolan does not disclose that the are non-functional panels that substantially match the configuration of the solar panels.
	Hudson discloses a roof paneling arrangement that has functioning and non-functioning panels that substantial match the configuration of the functioning panels (see panels, 205 non-functioning, and 201 functioning, [0065]) and that having this provides a uniform look and will also reduce the expense.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the panels of Carolan by including some non-functional panels as disclosed by Hudson and to make them appear substantially similar so as to provide a uniform look and furthermore to reduce the cost.
Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carolan (US 2014/0246078 A1) as applied to claims 1, 10, and 16 above and in further view of Selten (US 2022/0059713 A1).
Regarding claims 2 and 11, Carolan discloses all of the claim limitations as set forth above.
	In addition, Carolan discloses that the solar panels further include an inverter ([0135]) coupled to the at least one photovoltaic cell, wiring at least partially received in a chamber (see 80, Fig. 28).
	However, Carolan does not disclose that an inverter can be included in the chamber.
	Selten discloses a core layer (see 4, Fig. 1, and 12 in Fig. 5A part of 4) which can include a space to accommodate both electrical components such as wiring and an inverter ([0059]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the chamber in the core layer of Carolan to accommodate both the wiring and an inverter because Selten discloses that it is possible for a core layer in a photovoltaic roof panel to do so and furthermore it will decrease the length of wiring necessary.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726